Citation Nr: 0839023	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left heel 
disorder other than associated with service-connected 
residuals of left Achilles tendon rupture.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for disability 
manifested by left ear pain other than associated with 
service-connected tinnitus and temporomandibular joint (TMJ) 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the above claims.

In April 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of a left knee disorder 
that has been related to active service.

2.  Plantar fasciitis/heel spurring had its onset during 
active service.

3.  There is no current diagnosis of a disability manifested 
by left ear pain other than associated with service-connected 
tinnitus and TMJ syndrome.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Plantar fasciitis/heel spurring was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

3.  Disability manifested by left ear pain other than 
associated with service-connected tinnitus and TMJ syndrome 
was not incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  As a result of the 
Board's decision to grant service connection for plantar 
fasciitis/heel spurring, any failure to notify or assist 
under the VCAA as to the claim for service connection for a 
heel disorder cannot be considered prejudicial to the 
veteran.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims, a May 2002 letter 
advised the veteran of the evidence necessary to substantiate 
his claims for service connection and the respective 
obligations of the veteran and the VA in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The claims were thereafter denied in the rating decision of 
September 2002 and November 2004 statement of the case.  A 
second VCAA letter was provided in February 2005, and the 
veteran was also provided with notice on the issues of 
establishing a disability rating and effective dates in March 
2008.  The veteran has received all essential notice, has had 
a meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service private treatment records.  There 
is no indication that there are any outstanding pertinent 
documents or records that have not been obtained, or that are 
not adequately addressed in documents or records contained 
within the claims folder.  While a recent letter from the 
veteran's representative indicates that two laywitness 
statements were being forwarded and only one was attached, 
further action to account for this discrepancy is not 
necessary since medical evidence of a current diagnosis is 
required to substantiate the claims for service connection 
for a left knee disorder and disability manifested by left 
ear pain other than associated with service-connected 
tinnitus and TMJ syndrome.  The veteran was also provided VA 
examinations in August 2004.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


II.  Entitlement to Service Connection for a Left Knee 
Disorder, a Heel Disorder, and Disability Manifested by Left 
Ear Pain other than associated with Service-Connected 
Tinnitus and TMJ Syndrome

Background

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Here, although the service medical records reflect that the 
veteran reported a history of "trick" or locked knee in 
February 1982 (he stated that his left knee hurt sometimes 
when squatting) and July 1986, there were no relevant 
diagnoses or findings.  Similarly, he was evaluated in April 
1989 with complaints of left knee cap pain following direct 
trauma to the left knee one month earlier, after which he was 
apparently evaluated on one additional occasion without 
further complaints or treatment for this injury thereafter.  
In January 1992, while the veteran reported a history of knee 
problems, his complaints at this time were limited to the 
right knee.  The veteran was then evaluated for left knee 
pain in June 1999, at which time the diagnosis was rule out 
tendonitis of the left knee.  There is no further evidence of 
relevant in-service complaints or treatment throughout the 
remainder of the veteran's active service.  

In fact, while in-service examination in February 2001 
revealed the veteran's complaint that both knees hurt 
intermittently with running, evaluation of the lower 
extremities at this time revealed normal findings.  

In-service complaints of left ear pain were noted in 
conjunction with assessments of tinnitus and/or TMJ syndrome 
in April 1997, March 1998, November 1998, December 1998, and 
June 2000.  At the time of the in-service examination in 
February 2001, evaluation of the veteran's ears revealed 
normal findings.  The veteran also denied a history of 
hearing loss or ear infections, but did indicate that he had 
received treatment for left ear pain and headaches within the 
previous 5 years in Germany, at the Londstale Regional 
Medical Center.  In May 2001, the veteran was examined after 
he stuck his finger in his ear and the assessment was TMJ.  
At no time during service was there a diagnosis of any 
chronic left ear disability or disease.  

Service medical records also reflect that the veteran 
sustained a left heel contusion in November 1979 and ruptured 
his left Achilles tendon in March 1987.  In December 1993, 
the veteran's complaints included pain in the heel area and 
the assessment was plantar fasciitis.  In February 2000, 
there was an assessment of left plantar fasciitis.

Although the veteran's post-service private treatment records 
for the period of September 2001 to April 2004 reflect that 
he underwent irrigation for ear wax with respect to 
complaints of left ear pain in November 2003, and that his 
left ear was still giving him pain as of January 2004, at 
that time, it was speculated that the pain was related to 
sinusitis versus other possible etiologies, and there was no 
diagnosis of a chronic left ear disability or disease.  In 
addition, although there is an indication in these records 
that the veteran complained of some lower extremity 
radiculopathy, there is no indication that he had any 
complaints or treatment with respect to the left knee or knee 
cap.  

The Board does, however, note that the post-service treatment 
records do reflect general complaints of foot pain.  
Moreover, an August 2002 record reflects that the veteran 
complained of bilateral knee pain and presented with his 
history and records from the military noting a prior 
diagnosis of chronic plantar fasciitis/heel spur secondary to 
pes valgo planus type deformities.  The record also notes 
that the veteran's surgical history was significant for 
Achilles tendon repair in 1987.  Examination revealed fairly 
classic plantar fasciitis/heel spur syndrome bilaterally, 
left greater than the right.  The examiner also found that 
the veteran had defined pes valgo planus, moderate in degree, 
and a little bit of retrocalcaneal pain on the left.  
Radiographs were reviewed and found to demonstrate heel spur 
plantarly and retrocalcaneal heel spur on the left.  The 
assessment was chronic plantar fasciitis/heel spur.  No 
etiology was provided for this disorder.

VA joints examination in August 2004 revealed complaints of 
left lower extremity radiculopathy but no pain specifically 
associated with the left knee.  The veteran did complain of 
bilateral heel pain.  The left heel was reportedly worse than 
the right.  The assessment included bilateral heel pain, 
probable plantar fasciitis, left greater than right.  In 
regards to the veteran's bilateral heel pain, the examiner 
stated that it appeared that the veteran had a mild form of 
plantar fasciitis, which had been relieved in the past with 
heel and shoe inserts.

VA ear disease examination in August 2004 revealed that the 
veteran reported left ear pain since 1995, which had become 
progressively worse.  According to the veteran's records, the 
examiner noted that TMJ disease was diagnosed the same year.  
The veteran explained that although he had been fitted with a 
night brace, he was still experiencing left ear pain.  The 
examiner's review of the veteran's records revealed notations 
that indicated that the veteran's left ear pain was related 
to the TMJ.  Physical examination at this time indicated that 
left TMJ was painful on palpation and that pain was elicited 
by opening of the jaw.  The diagnosis was TMJ disease and 
left ear pain secondary to TMJ disease.  It was the opinion 
of the examiner that the veteran's left ear pain was as 
likely as not causally related to the diagnosis of TMJ 
disease.  

In a private medical record, dated in September 2005, Dr. 
Christopher Mason indicated that this was a follow-up 
examination with respect to the veteran's complaints of 
continued heel pain.  Dr. Mason stated that as he had 
indicated to the veteran, after reviewing his military 
records, he believed that it was more likely than not 
attributable to his activities while in the military service.  
Examination at this time revealed that the veteran continued 
to have plantar fasciitis/heel spur, left greater than the 
right.  The assessment was plantar fasciitis/heel spur 
attributable to previously documented activities.  

In a statement dated in April 2008, the veteran's spouse 
noted her familiarity with the veteran's physical complaints 
beginning when they were stationed together in 1981.  Since 
then, she noted that his complaints included jaw, knee, back, 
heel, and foot pain.

The veteran's current supervisor provided a statement at the 
same time, essentially indicating that the veteran's employer 
had accommodated the veteran's physical problems, which 
included heel pain in his left foot and knee pain in his left 
leg.  Additional witness statements from fellow service 
members reflect the veteran's use of boots during training in 
service.

At the veteran's hearing before the Board in April 2008, the 
veteran testified that he first injured his left knee during 
a field training exercise when he fell into a foxhole and his 
left knee struck a rock (transcript (T.) at p. 4).  He was 
taken to a first aide station, it was determined that there 
was nothing broken, and he was given some pain killers (T. at 
p. 4).  He could not find any mention of this treatment in 
his service medical records (T. at p. 5).  The veteran stated 
that his knee continued to give him problems throughout the 
remainder of his service, and that he periodically took 
Motrin for pain between 1991 and 2001 (T. at p. 5).  Since 
2001, he had switched to Ibuprofen (T. at p. 6).  He was not 
aware of any diagnosis of a knee condition and had not been 
told that he had arthritis in the knee (T. at p. 6).  

The veteran indicated that he had several small injuries to 
his feet during the military from playing sports (T. at p. 
7).  He believed that he had heel spurs due to running in 
boots over time (T. at p. 7).  His civilian doctor had told 
him that prolonged walking in boots could cause this problem 
(T. at p. 7).  He believed that he had previously provided a 
statement from this doctor and was providing an additional 
statement to clarify his position (T. at p. 7).  His current 
diagnosis with respect to his left heel was plantar fasciitis 
(T. at p. 8).  The veteran had been told that his left ear 
pain was related to his service-connected TMJ (T. at pp. 12-
13).  The veteran stated that his original injury to his left 
knee occurred in either 1975 or 1976, and that he went in for 
treatment during his subsequent 25 years of service 
approximately four or five times (T. at pp. 15-16).  On 
further questioning, the veteran denied that any doctor had 
specifically stated that his left ear pain and TMJ were 
related (T. at p. 18).  He never associated the two together, 
noting that sometimes he would just awaken with pain in his 
ear (T. at p. 18).  He denied that any doctor had identified 
any disability with respect to the left ear (T. at p. 19).  


Analysis

The Board has carefully examined the record and initially 
notes that as there are no current findings or diagnoses of 
disability associated with the veteran's left knee or left 
ear pain other than related to his service-connected tinnitus 
and TMJ syndrome, the Board finds that the veteran's claim 
for service connection for a left knee disorder and 
disability manifested by left ear pain other than associated 
with service-connected tinnitus and TMJ syndrome must be 
denied.  With respect to the requirement of a current 
disability, under the basic statutory framework and the case 
law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Accordingly, as the determination of 
current disability is also based on the existence of a 
current disability at the time of adjudication as opposed to 
any point during the pendency of the claim (Chelte v. Brown, 
10 Vet. App. 268 (1997)), with respect to the veteran's claim 
for service connection for a left knee disorder, the Board 
finds that the lack of left knee complaints or findings at 
the time of the August 2004 VA joints examination, together 
with the lack of in-service treatment other than in April 
1989 and June 1999, or any post-service treatment 
specifically related to the left knee in private treatment 
records dated over the period of September 2001 to April 
2004, require that the veteran's claim for service connection 
for a left knee disorder be denied on the basis of no current 
disability.  As a matter of fact, the veteran testified at 
the time of his hearing before the Board that he was not 
aware of any diagnosis of a knee condition and had not been 
told that he had arthritis in the knee (T. at p. 6).

Similarly, with respect to the veteran's claim for service 
connection for disability manifested by left ear pain other 
than associated with service-connected tinnitus and TMJ 
syndrome, the Board finds that the August 2004 VA ear disease 
examiner's opinion that the veteran's left ear pain was as 
likely as not related to his already service-connected TMJ 
disease, the in-service medical records, which refer to left 
ear pain only in the context of the veteran's service-
connected tinnitus and TMJ syndrome, and the post-service 
treatment records, which reflect some treatment relating to 
ear wax in November 2003 and that left ear pain in January 
2004 did not result in a diagnosis of chronic left ear 
disability or disease, require that the claim for service 
connection for disability manifested by left ear pain other 
than associated with service-connected tinnitus and TMJ 
syndrome also be denied on the basis of no current 
disability.  At the veteran's hearing before the Board, the 
veteran also denied that any doctor had identified any 
disability with respect to the left ear (T. at p. 19).  

As to both the veteran's claims for service connection for a 
left knee disorder and disability manifested by left ear 
pain, the Board would also like to point out that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

In addition, as laypersons, the veteran and his witnesses are 
unable to say whether he currently has a disability that had 
its onset during active service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claims for service connection for a left knee 
disorder and disability manifested by left ear pain other 
than associated with service-connected tinnitus and TMJ 
syndrome, that doctrine is not for application in the instant 
appeal as to these claims.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

On the other hand, with respect to the claim for service 
connection for a heel disorder, the August 2004 VA joints 
examiner related the veteran's bilateral heel pain to a mild 
form of plantar fasciitis and indeed, the record otherwise 
contains private diagnoses of plantar fasciitis/heel spurring 
in August 2002 and September 2005.  Accordingly the Board 
will find that with the diagnoses of plantar fasciitis/heel 
spurring, the veteran has met the threshold requirement of a 
current disability with respect to this claim.

However, as has been made clear to the veteran during the 
pendency of his claims, in order to establish service 
connection, it is also necessary that the evidence 
demonstrate that the current disability had its onset during 
service.

In this regard, in the private medical record dated in 
September 2005, after reviewing the veteran's military 
records, Dr. Mason concluded that the veteran's plantar 
fasciitis/heel spur was more likely than not attributable to 
his activities while in military service.  The Board further 
notes that the veteran's heel pain was found by the August 
2004 VA joint examiner to be related to plantar fasciitis, 
that there was an in-service diagnosis of this condition in 
December 1993 and February 2000, and a post-service diagnosis 
of this disorder shortly after service in August 2002.  

Therefore, based on all of the foregoing, and the fact that 
there is no opinion that disputes the opinion of Dr. Mason, 
the Board will give the veteran the benefit of the doubt, and 
find that the veteran's plantar fasciitis/heel spurring is of 
service origin.  Accordingly, the Board finds that the 
evidence supports entitlement to service connection for 
plantar fasciitis/heel spurring.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for plantar fasciitis/heel 
spurring is granted. 

Entitlement to service connection for disability manifested 
by left ear pain other than associated with service-connected 
tinnitus and TMJ syndrome is denied.


REMAND

Turning to the remaining issue of entitlement to service 
connection for a back disorder, the Board notes that service 
medical records reflect complaints and treatment related to 
the veteran's back, and that there are post-service diagnoses 
of lumbar strain in August 2003 and X-ray findings of 
arthritis in August 2004.  Consequently, since the August 
2004 VA joints examiner did not offer an opinion as to the 
etiology of any current back disorder, the Board finds that 
it is required to remand this issue so that the veteran can 
be afforded a new examination and opinion as to whether any 
current back disorder is related to service, or in the case 
of arthritis, to a period of one year following service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate examination for the purpose 
of determining the nature and etiology 
of any back disorder.  The veteran's 
claims file should be made available to 
the examiner for review on connection 
with the examination.  All indicated 
studies are to be accomplished.

Following the examination, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that the veteran has a back 
disorder and, if so, whether his back 
disorder is related to active service 
or, in the case of arthritis, to a 
period of one year after service.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  Finally, readjudicate the veteran's 
claim.  If the decision with respect to 
the claim remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


